DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest a reconfigurable nonlinear frequency conversion waveguide chip based on Mach-Zehnder interferometers (MZI) coupled micro-ring resonators, characterized in that  the waveguide chip is comprised of phase-adjustable Mach-Zehnder interferometers (MZI) and micro-ring resonators, wherein the phase-adjustable MZI couples light and photons into and out of the micro-ring resonators and controls the micro-rings' quality factor to optimize the nonlinear frequency conversion processes inside the micro-rings by a phase-modulator inside the phase- adjustable MZI; and the micro-ring resonators enable the nonlinear optical generation of new frequency light beams and quantum light sources based on a second-order or third-order nonlinear optical processes; and linear optical circuits, for power splitting of pump beams and post-process of generated light beams or photons by a nonlinear process including the classic nonlinear parameter process and spontaneous parameter process for generating quantum light source.
The most applicable prior art, see the attached PTO-892 and the IDS filed 9/24/20 fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record (see the attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Vidrighin et al (US 10,372,014 B1) discloses coupled resonator photon-pair sources;
Hu et al (US 2015/0323819 A1) discloses electro-optic modulators comprising resonators coupled with Mach-Zehnder interferometers;
Fanto et al (US 2018/0335570 A1) discloses photon generators comprising resonators coupled with Mach-Zehnder interferometers;
Heuck et al (US 2020/0348579 A1) discloses an efficient, high-speed two-photon logic gates at room temperature for general purpose quantum information processing;
Mizrahi (US 9,151,592 B2) discloses a method and system for multiple resonance interferometer;
Wang et al (“Improved Mach-Zehnder Interferometer with Micro-Ring Resonator-Based Two-Beam Interferometer”) discloses an optical switch based on a MZI with a micro-ring resonator as the two-beam interferometer;
Strain et al (“Silicon micro-ring resonators with tunable Q-factor for ultra-low power parametric signal generation”) discloses tuning the quality factor of a micro-ring resonator using resistive heaters applied over the resonating element; and
Tang et al (“Tunable microwave photonic filter based silicon nitride MZI-assist micro-ring generator”) discloses the tuning the extinction ratio and central wavelength of a filter using a thermo-optic phase modulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        6/15/21